Order affirmed, with ten dollars costs and disbursements. We think each of the causes of action set forth in the complaint constitutes one cause of action. There was but one contract and one breach of contract, and upon this plaintiff must stand or fall. “ The single wrong has given rise to a single right, which may be established by as many different facts as the nature of the ease may justify or demand.” (Payne v. N. Y., S. & W. R. R. Co., 201 N. Y. 436, and cases cited.) Jenks, P. J., Mills, Rich, Kelly and Jayeox, JJ., concurred.